Citation Nr: 0614859	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-25 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for calluses, both 
feet, prior to April 12, 2004, and in excess of 30 percent 
thereafter.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1972 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Prior to April 12, 2004, the veteran's calluses were 
productive of moderate disability.

2.  As of April 12, 2004, the veteran's calluses are not 
productive of more than a severe disability.

3.  The RO denied the veteran service connection for anxiety 
reaction in a January 1976 rating decision.  The veteran did 
not appeal that decision, and it is final.

4.  None of the new evidence submitted subsequent to January 
1976 in support of the veteran's claim for service connection 
for a psychiatric disorder is material.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no higher, for calluses, both feet, are met prior to April 
12, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5276 
(2005).



2.  The criteria for a disability rating in excess of 30 
percent for calluses, both feet, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5276 (2005).

3.  The January 1976 RO rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2005).

4.  New and material evidence has not been received, and the 
veteran's claim for service connection for a psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
January 2004 and May 2005, subsequent to the initial AOJ 
decision.  These notices appropriately advised the veteran of 
all the Pelegrini II notice elements as listed above.  
Although the appropriate notice was provided after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The veteran's claims were filed prior to the 
enactment of the current notice provisions.  The content of 
the notices provided in January 2004 and May 2005 to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by providing notice of all 
four Pelegrini II elements as to his claims.  After the 
veteran was provided notice in January 2004, his claims were 
readjudicated in March 2005.  See Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006) (Failure to provide notice 
prior to the initial AOJ decision can be remedied by issuance 
of fully compliant notice and subsequent adjudication.).  
Although the veteran's claims were not readjudicated after 
the May 2005 notice, the Board finds that additional 
adjudication would not have provided any additional due 
process protection as the veteran failed to respond with any 
additional evidence after the May 2005 letter.  Furthermore, 
he was told it was his responsibility to support the claims 
with appropriate evidence.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices; and he 
had done so throughout the claim process.  

The Board also notes two significant decisions of the Court 
of Appeals of Veterans Claims (Court) that were issued during 
the pendency of this appeal.  The first decision was in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which placed 
an additional duty to notice upon VA.  The Court held that VA 
must provide notice on all elements of a claim prior to the 
initial adjudication.  In the present case, the veteran was 
provided notice of the type of information and evidence 
needed to substantiate his claim for an increased rating, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date in the case of any 
award.  Despite the inadequate notice provided on that 
element of his claim for an increased rating, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a decision.  See Bernard v. Brown, 4 Vet. App.  384 
(1993).  Any defect in the notice given can be cured by the 
RO prior to assignment of an effective date of the increased 
rating granted by the Board in this decision.  

The second significant decision was in Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006, which established 
additional requirements with respect to the content of notice 
for reopening claims.  In Kent, the Court stated that the 
claimant must not only be notified of what constitutes new 
and material evidence, but also of the specific information 
and evidence necessary to establish his entitlement to the 
underlying claim for the benefit sought.  The Court held that 
the law requires VA to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what information and evidence would be necessary to 
substantiate the element or elements required to establish 
the benefit sought that were found insufficient in the 
previous denial.  In the present case, the veteran's claim 
for service connection for a psychiatric disorder was 
previously denied in a final RO decision in January 1976.  
Thus his current claim is one to reopen.  In April 2000, the 
RO sent the veteran a letter notifying him that, in order to 
reopen his claim, he must submit new and material evidence 
showing that his disability was, in fact, incurred in or 
aggravated by service and that evidence of the current status 
of the disability is not new and material evidence.  This 
letter also advised the veteran of the best types of evidence 
to submit.  Thus the Board concludes that the veteran has 
been provided with the type of notice contemplated by the 
Court in Kent and no additional notice is necessary.  

Thus, the Board considers the notice requirements met, and 
the actions taken by VA to have cured any defects in the 
notice given.  Further, the Board finds that the purpose 
behind the notice requirements has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not identified any current VA or non-VA treatment 
provided for either his bilateral foot calluses or his 
claimed psychiatric disorder, although he did submit 
statements with his claim dated in September 1978 and 
February 1981.  The veteran was notified in the rating 
decisions, Statement of the Case and Supplemental Statement 
of the Case of what evidence the RO had obtained and 
considered in rendering its decisions.  He has not identified 
any additional evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations for his 
service-connected calluses in May 2000 and April 2004.  There 
are no contentions or objective evidence indicating that 
there has been a material change in the severity of the 
veteran's calluses since he was last examined.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.   

When a claim is one to reopen a finally decided claim, 
however, VA is not obligated to provide a medical examination 
or obtain a medical opinion until new and material evidence 
has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2005).  
Since the veteran has failed to submit new and material 
evidence to reopen his claim for service connection for a 
psychiatric disorder, VA was not obligated to provide him 
with a medical examination.
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Increased Rating for Calluses

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran was service connected for calluses, both feet, by 
a January 1976 rating decision and evaluated as 
noncompensable under Diagnostic Code 5299-5284.  The Board 
notes that there is not a diagnostic code specifically for 
calluses.  When an unlisted condition is encountered, it is 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. 38 C.F.R. § 4.20 (2005).  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  When an unlisted disease, 
injury, or residual condition is encountered requiring rating 
by analogy, the diagnostic code number will be "built-up" 
as follows: The first 2 digits will be selected from that 
part of the schedule most closely identifying the part, or 
system, of the body involved; the last 2 digits will be 
"99" for all unlisted conditions.  38 C.F.R. § 4.27 (2005).  
Hence the assignment of Diagnostic Code 5299 for the 
veteran's calluses.  The diagnostic code after the hyphen 
identifies the diagnostic code the RO used as analogous to 
evaluate the veteran's service-connected condition.

The RO has continued to evaluate the veteran's calluses under 
Diagnostic Code 5284, which evaluated "Foot injuries, 
other."  The Board, however, finds it more appropriate to 
use the criteria under Diagnostic Code 5276 to evaluate the 
veteran's disability under the facts of this case.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The current medical evidence consists of two VA examinations.  
At the first examination in May 2000, the veteran referred to 
moderate pain in the calluses of the feet on the plantar 
aspect but no other symptomatology.  He used Dolobid 500 mg 
per day for pain control.  He reported only one visit within 
the prior year to a private podiatrist for cleansing and 
debridement.  Precipitating factors for foot pain included 
walking and standing a lot.  Alleviating factors included 
pain killers, hot water spa, and cleaning and debridement on 
a weekly basis that he did himself.  He referred that once 
per month during the prior year he had severe bouts of pain 
in his feet that functionally impaired him and for which he 
was required to rest and be absent from work for one to two 
days.  He denied using any corrective shoes, shoe inserts or 
braces.  He reported being absent from work 24 days during 
the prior year due to the condition of his feet.  As for his 
daily activities, he could not run or walk for more than 15 
minutes.  Physical examination revealed hammer toe 
deformities from the second to the fifth toes bilaterally and 
bilateral great toe hallux valgus deformity.  The examiner 
indicated that these were moderate deformities.  Range of 
motion of the ankles was within normal limits and without 
pain.  He had a normal gait cycle without functional 
limitations on standing or walking.  On both plantar aspect 
of both great toes, on the metatarsal head, there were large, 
yellowing, hard corn callosities measuring 7 cm. long, 6 cm. 
wide, circular, with non-disabling tenderness to palpation.  
On both plantar aspects of the feet, between the fourth and 
fifth metatarsal heads, there were yellowish, hard corns 3 
cm. long, 2 cm. wide, circular shaped with non-disabling 
tenderness to palpation.  He did not have flat feet.  He 
claimed he could not rise on his toes due to pain on the 
calluses.  The diagnosis was bilateral foot calluses.

The second VA examination was conducted in April 2004.  The 
veteran complained of constant discomfort of the feet, 
especially with weight bearing, difficulty walking more than 
five to ten minutes at a time, and only able to wear athletic 
shoes.  He reported that he shaves the calluses himself about 
every two to three weeks and that this diminishes the pain.  
He reported being independent in activities of daily living 
but he has difficulty ambulating on his job at the postal 
service.  Physical examination revealed bilateral hallux 
valgus 40 degrees lateral deviation bilaterally, with 
dorsiflexion of 5 degrees and plantar flexion of 15 degrees.  
He was additionally limited by pain during ambulation.  There 
was tenderness to palpation at the metatarsal head of the 
first and fifth metatarsophalangeal joints bilaterally.  He 
also had calluses at the first and fifth metatarsophalangeal 
joints and plantar aspect, and abundant keratosis at the 
plantar aspect of the metatarsal heads.  He had hammertoes on 
digits two through five bilaterally, not fully correctable.  
He walked with an antalgic gait, and had pain upon standing, 
squatting and rising on toes.  The examiner also noted he had 
fungus on the plantar aspect of the soles.  The diagnosis was 
abundant calluses, bilateral feet, at the plantar head of the 
metatarsophalangeal joints numbers one and five.  

Although neither examiner found the veteran to have flat 
feet, the Board finds that the rating criteria for flatfoot 
are the most analogous to the veteran's bilateral foot 
condition than any other rating criteria related to the feet.  
The rating criteria for flatfoot refer to pain on use, marked 
deformity, and callosities which are all symptoms the veteran 
has.  On the other hand, Diagnostic Code 5284 is used to 
evaluate other foot injuries and only uses indications of 
moderate, moderately severe and severe.  The veteran's 
bilateral foot condition was not caused by an injury to the 
veteran's feet.  In addition, the veteran's condition is a 
bilateral condition and, unlike the other diagnostic codes 
for foot conditions, Diagnostic Code 5284 does not provide 
for evaluating other foot injuries as either unilateral or 
bilateral.  This is another indication that this diagnostic 
code is not the most appropriate under these circumstances.  
Finally, the medical evidence sets forth impairments of the 
veteran's service-connected calluses as a bilateral condition 
and does not break out the separate impairments caused by 
each foot.  Thus using a diagnostic code that provides for a 
bilateral evaluation is more appropriate than using one that 
does not.  

The Board also notes that, while the veteran's bilateral foot 
condition was mild, the assignment of Diagnostic Code 5284 
was harmless because the veteran's foot condition was 
noncompensable.  But now that his condition has worsened, it 
is appropriate to select a diagnostic code that better 
reflects the functional impairment caused by his bilateral 
foot condition.  For example, the Board notes that calluses 
may also be evaluated under the diagnostic codes for skin 
disorders, but it finds that under the circumstances of this 
case such evaluation would not be consistent with the 
functional impairment that the veteran has as a result of his 
service-connected bilateral foot condition.  

The RO evaluated the veteran's service-connected calluses to 
be severe as of April 12, 2004, the date of the last VA 
examination, and the Board agrees.  The Board, however, 
evaluates the veteran's bilateral foot calluses as analogous 
to severe bilateral flatfoot, which is rated as 30 percent 
under Diagnostic Code 5276, based upon abundant callosities 
and keratosis, marked deformities (hallux valgus and hammer 
toes), and pain on manipulation and use.  Under that code, 
where a moderate disability is shown, whether unilateral or 
bilateral, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet, a 10 percent rating is 
assigned.  Where the foot disability is bilateral and severe, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities, a 30 percent rating is assigned.  Where the foot 
disability is bilateral and pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  

The Board finds that a higher rating of 50 percent is not 
warranted, however, because the evidence does not show a 
pronounced deformity analogous to marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes.  The 
veteran's service-connected bilateral foot condition has 
clearly worsened since the May 2000 examination, but he has 
been able to maintain his employment with the postal service 
with no reported recent absences due to this condition.  
Although there is objective evidence of some tenderness to 
palpation at the metatarsal head of the first and fifth 
metatarsophalangeal joints bilaterally, the evidence does not 
show that such tenderness is "extreme."  There is also no 
indication in the record that the veteran's foot condition is 
productive of marked deformity or severe spasms.

As for the period prior to April 12, 2004, the Board finds 
that a disability rating of 10 percent is warranted.  
Although the evidence shows the veteran had the calluses, 
hallux valgus and hammertoes in May 2000, it also shows that 
the veteran had little functional impairment due to them.  
The veteran only complained of moderate pain on prolonged 
walking or standing.  He did not report any other 
symptomatology.  Physical examination revealed no painful 
motion, edema, instability, weakness or tenderness of the 
ankles or feet.  He had a normal gait cycle and showed no 
functional limitations on standing or walking.  The examiner 
only found hard corn callosities at the metatarsal heads of 
both great toes and on both plantar aspects of the feet 
between the fourth and fifth metatarsal heads.  Neither had 
disabling tenderness.  He was able to stand, squat, do 
supination/pronation and rise on his heels without problems, 
although he refused to stand on his toes reporting this would 
cause pain.  Thus given that the only functional impairment 
was that the veteran was not able to walk or stand for more 
than fifteen minutes and non-disabling tenderness at the site 
of the calluses but that the veteran reported missing work 
due to the service-connected condition, the Board finds that 
the veteran's disability picture prior to April 12, 2004 is 
consistent with a 10 percent disability rating for a moderate 
disability of the feet.  

Thus the Board grants the veteran an increased disability 
rating to 10 percent for the period prior to April 12, 2004, 
but denies a disability rating higher than 30 percent 
thereafter.

III.  Claim to Reopen for Service Connection for Psychiatric 
Disorder

The veteran's claim for service connection for a psychiatric 
disorder was previously denied by a January 1976 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) (West 2002) 
that the Board has jurisdiction to decide "all questions in 
a matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to January 1976 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The only evidence relating to the veteran's claim to reopen 
is a statement dated in September 1978 by a surgeon that he 
treated the veteran for arterial hypertension and anxiety 
state for two weeks in October 1976.  This evidence is new in 
that it was not previously of record at the time of the 
January 1976 rating decision.  It is not, however, material 
as it fails to show any connection between the treatment for 
anxiety state in October 1976 with the veteran's military 
service from which he was discharged in January 1975.  
Furthermore this evidence is 28 years old, in no way current.  
This is particularly significant since there is no current 
evidence the veteran has a psychiatric disorder.  The current 
treatment records of record are all for treatment of the 
veteran's hypertension and heart condition.  None of these 
treatment records indicate that the veteran has a history of 
or is currently treated for any psychiatric disorder.  Thus 
the new evidence is not of such significance that it must be 
considered in light of the entire record.  New and material 
evidence having not been submitted, the claim for service 
connection for a psychiatric disability is not reopened.









	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating of 10 percent, but no 
higher, for calluses, both feet, is granted prior to April 
12, 2004, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for calluses, both feet, effective April 12, 2004 and 
thereafter is denied.

New and material evidence having not been submitted, the 
veteran's attempt to reopen his claim for service connection 
for a psychiatric disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


